Exhibit 10.1

 

MONOLITHIC POWER SYSTEMS, INC.

 

2004 EQUITY INCENTIVE PLAN
(AS AMENDED June 2014)

 

1.     Purposes of the Plan. The purposes of this Plan are:

 

 

●

to attract and retain the best available personnel for positions of substantial
responsibility,

 

 

●

to provide additional incentive to Employees, Directors and Consultants, and

 

 

●

to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Dividend Equivalents, Stock
Appreciation Rights, Performance Units and Performance Shares.

 

2.     Definitions. As used herein, the following definitions will apply:

 

(a)     “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)     “Affiliated SAR” means an SAR that is granted in connection with a
related Option, and which automatically will be deemed to be exercised at the
same time that the related Option is exercised.

 

(c)     “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

(d)     “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Dividend Equivalents,
Performance Units or Performance Shares.

 

(e)     “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.

 

(f)     “Board” means the Board of Directors of the Company.

 

(g)     “Change in Control” means the occurrence of any of the following events:

  

 
 

--------------------------------------------------------------------------------

 

 

(i)     Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(ii)     The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(iii)     A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

(iv)     The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

If required for compliance with Section 409A of the Code, in no event will a
Change in Control be deemed to have occurred if such transaction is not also a
“change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder). The Board may, in its sole discretion
and without a Participant’s consent, amend the definition of “Change in Control”
to conform to the definition of “Change in Control” under Section 409A of the
Code and the regulations thereunder.

 

(h)     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

 

(i)     “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(j)     “Common Stock” means the common stock of the Company.

 

(k)     “Company” means Monolithic Power Systems, Inc., a Delaware corporation,
or any successor thereto.

 

(l)     “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

 

(m)     “Director” means a member of the Board.

  

 
-2-

--------------------------------------------------------------------------------

 

 

(n)     “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(o)     “Dividend Equivalent” means the right to be paid in cash an amount equal
to the regular cash dividends declared and paid on a Share that is subject to an
unvested or otherwise outstanding Restricted Stock Unit or Performance Share. A
Dividend Equivalent will immediately expire on the issuance of the underlying
Shares subject to the Restricted Stock Unit or Performance Share awards, as well
as on the expiration or other forfeiture of the related Restricted Stock Unit or
Performance Share awards.

 

(p)     “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

(q)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r)     “Exchange Program” means a program under which (i) outstanding Awards
are surrendered or cancelled in exchange for Awards of the same type (which may
have lower exercise prices and different terms), Awards of a different type,
and/or cash, and/or (ii) the exercise price of an outstanding Award is reduced.
The Administrator will determine the terms and conditions of any Exchange
Program in its sole discretion.

 

(s)     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)     If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii)     If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(iii)     For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or

  

 
-3-

--------------------------------------------------------------------------------

 

 

(iv)     In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

(t)     “Fiscal Year” means the fiscal year of the Company.

 

(u)     “Freestanding SAR” means a SAR that is granted independently of any
Option.

 

(v)     “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(w)     “Inside Director” means a Director who is an Employee.

 

(x)     “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(y)     “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(z)     “Option” means a stock option granted pursuant to the Plan.

 

(aa)     “Optioned Stock” means the Common Stock subject to an Award.

 

(bb)     “Outside Director” means a Director who is not an Employee.

 

(cc)     “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(dd)     “Participant” means the holder of an outstanding Award.

 

(ee)     “Performance Share” means an Award granted to a Participant pursuant to
Section 9.

 

(ff)     “Performance Unit” means an Award granted to a Participant pursuant to
Section 9 or Section 10.

 

(gg)     “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

 

(hh)     “Plan” means this 2004 Equity Incentive Plan, as amended from time to
time.

 

(ii)     “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

  

 
-4-

--------------------------------------------------------------------------------

 

 

(jj)      “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 7 of the Plan, or issued pursuant to the
early exercise of an Option.

 

(kk)     “Restricted Stock Unit” means a right to be issued a Share in the
future on the vesting date applicable to such award. A Restricted Stock Unit is,
in effect, the deferred issuance of a Share of Restricted Stock.

 

(ll)       “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(mm)     “Section 16(b) “ means Section 16(b) of the Exchange Act.

 

(nn)     “Service Provider” means an Employee, Director or Consultant.

 

(oo)     “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.

 

(pp)     “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 8 is designated as a SAR.

 

(qq)     “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(rr)     “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which will require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).

 

(ss)     “Unvested Awards” will mean Options[, Restricted Stock, or other
Awards]–1 that (i) were granted to an individual in connection with such
individual’s position as an Employee and (ii) are still subject to vesting or
lapsing of Company repurchase rights or similar restrictions.

 

3.     Stock Subject to the Plan.

 

(a)     Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is the sum of 800,000 Shares, plus (i) the number of Shares which
have been reserved but not issued under the Company’s 1998 Stock Plan (the “1998
Plan”) as of the Registration Date, (ii) any Shares returned to the 1998 Plan as
a result of termination of options or repurchase of Shares issued under such
plan, and (iii) an annual increase to be added on the first day of each fiscal
year of the Company beginning in fiscal year 2005 equal to the lesser of
(A) 2,400,000 Shares, (B) 5% of the outstanding Shares on such date (for
purposes of which calculation only shares actually outstanding shall be counted
and not shares issuable upon conversion or exercise of other securities) or
(C) an amount determined by the Board. The Shares may be authorized, but
unissued, or reacquired Common Stock. Shares will not be deemed to have been
issued pursuant to the Plan with respect to any portion of an Award that is
settled in cash. Upon payment in Shares pursuant to the exercise of an SAR, the
number of Shares available for issuance under the Plan will be reduced only by
the number of Shares actually issued in such payment. If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
Shares owned by the Participant, the number of Shares available for issuance
under the Plan will be reduced by the gross number of Shares for which the
Option is exercised.

 

 

--------------------------------------------------------------------------------

1 NTD: not sure where this defined term is used – perhaps in award aggreements.
Consider whether this should be expanded to include RSUs.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Exchange
Program, the unpurchased Shares which were subject thereto will become available
for future grant or sale under the Plan (unless the Plan has terminated);
provided, however, that Shares that have actually been issued under the Plan,
whether upon exercise of an Award, will not be returned to the Plan and will not
become available for future distribution under the Plan, except that if unvested
Shares are forfeited or repurchased by the Company, such Shares will become
available for future grant under the Plan.

 

(c)     Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 

4.     Administration of the Plan.

 

(a)     Procedure.

 

(i)     Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii)     Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii)     Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)     Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(b)     Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:

 

(i)     to determine the Fair Market Value;

  

 
-6-

--------------------------------------------------------------------------------

 

 

(ii)     to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)     to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)     to approve forms of agreement for use under the Plan;

 

(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi)     to institute an Exchange Program;

 

(vii)     to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(viii)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

(ix)     to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan or to bring an Award into compliance with Section 409A of the Code;

 

(x)     to allow Participants to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Award that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld (the Fair Market Value of the Shares to be
withheld will be determined on the date that the amount of tax to be withheld is
to be determined and all elections by a Participant to have Shares withheld for
this purpose will be made in such form and under such conditions as the
Administrator may deem necessary or advisable);

 

(xi)     to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xii)     to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and

 

(xiii)     to make all other determinations deemed necessary or advisable for
administering the Plan.

  

 
-7-

--------------------------------------------------------------------------------

 

 

(c)     Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

5.     Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock
Appreciation Rights, Performance Units and Performance Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.

 

6.     Stock Options.

 

(a)     Limitations.

 

(i)     Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.

 

(ii)     The following limitations will apply to grants of Options and Stock
Appreciation Rights:

 

(1)     No Service Provider will be granted, in any Fiscal Year, Options to
purchase more than 750,000 Shares.

 

(2)     In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,250,000 Shares, which will not
count against the limit set forth in Section 6(a)(2)(ii)(1) above.

 

(3)     The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 13.

 

(4)     If an Option is cancelled in the same Fiscal Year in which it was
granted (other than in connection with a transaction described in Section 13),
the cancelled Option will be counted against the limits set forth in
subsections (1) and (2) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

 

(b)     Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

  

 
-8-

--------------------------------------------------------------------------------

 

 

(c)     Option Exercise Price and Consideration.

 

(i)     Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

 

(1)     In the case of an Incentive Stock Option

 

a)     granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

b)     granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.

 

c)     Notwithstanding the foregoing, Incentive Stock Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

 

(2)     In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(ii)     Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions that must be satisfied before the Option may
be exercised.

 

(iii)     Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note; (4) other Shares,
provided Shares acquired directly or indirectly from the Company, (A) have been
owned by the Participant and not subject to substantial risk of forfeiture for
more than six months on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option will be exercised; (5) consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan; (6) a reduction in the amount of any Company liability
to the Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement; (7) any combination of the foregoing methods of payment; or (8)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

  

 
-9-

--------------------------------------------------------------------------------

 

 

(d)     Exercise of Option.

 

(i)     Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i)  notice of
exercise (in such form as the Administrator specify from time to time) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with an applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 13 of the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

(ii)     Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.

 

(iii)     Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

  

 
-10-

--------------------------------------------------------------------------------

 

 

(iv)     Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

7.     Restricted Stock.

 

(a)     Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

 

(b)     Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

 

(c)     Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.

 

(d)     Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate, including, without limitation, the deferral of the
issuance and delivery of Shares of Restricted Stock until a time following the
lapse of the restrictions on such Shares, as permitted under Section 4(b)(xii)
above.

 

(e)     Removal of Restrictions. Except as otherwise provided in this Section 7
or in the applicable Award Agreement, Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan will be released from escrow as soon
as practicable after the last day of the Period of Restriction. The
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed.

 

(f)     Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.

  

 
-11-

--------------------------------------------------------------------------------

 

 

(g)     Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h)     Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.

 

8.     Stock Appreciation Rights.

 

(a)     Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. The Administrator may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

 

(b)     Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.

 

(c)     Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of Tandem
or Affiliated SARs will equal the exercise price of the related Option.

 

(d)     Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR will be for no more than one hundred percent
(100%) of the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR will be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.

 

(e)     Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.

 

(f)     Exercise of Freestanding SARs. Freestanding SARs will be exercisable on
such terms and conditions as the Administrator, in its sole discretion, will
determine.

 

(g)     SAR Agreement. Each SAR grant will be evidenced by an Award Agreement
that will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

  

 
-12-

--------------------------------------------------------------------------------

 

 

(h)     Expiration of SARs. An SAR granted under the Plan will expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement. Notwithstanding the foregoing, the rules of Section 6(d)
also will apply to SARs.

 

(i)     Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)     The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii)     The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

9.     Performance Units and Performance Shares.

 

(a)     Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant.

 

(b)     Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

(c)     Performance Objectives and Other Terms. The Administrator will set
performance objectives and/or other vesting provisions (including, without
limitation, vesting based solely on the continued service of, and status as, a
Service Provider, which Awards are also sometimes referred to as “Restricted
Stock Units”) in its discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units/Shares that will be
paid out to the Service Providers. The time period during which the performance
objectives or other vesting provisions must be met will be called the
“Performance Period.” Each Award of Performance Units/Shares will be evidenced
by an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine. The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.

 

(d)     Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives and/or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives and/or other vesting provisions for such Performance Unit/Share.

  

 
-13-

--------------------------------------------------------------------------------

 

 

(e)     Form and Timing of Payment of Performance Units/Shares. Unless otherwise
provided in the Award Agreement, payment of earned Performance Units/Shares will
be made as soon as practicable after the expiration of the applicable
Performance Period. The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period or equal to the number of Shares
subject to the underlying Performance Share award as determined at grant) or in
a combination thereof.

 

(f)     Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.

 

(g)     Dividend Equivalents. Dividend Equivalents may be credited in respect of
Shares covered by a Restricted Stock Units or Performance Shares, as determined
by the Board and contained in the applicable Award Agreement or a separate Award
Agreement. Dividend Equivalents will be subject to the same terms and conditions
of the underlying Restricted Stock Units or Performance Shares to which they
relate, including vesting, performance conditions, forfeiture, and restrictions
on transfer or alienation.

 

10.     Formula Award Grants to Outside Directors.

 

Except as otherwise provided by the Board in accordance with Applicable Laws,
all grants of Awards to Outside Directors pursuant to this Section will be
automatic and nondiscretionary, except as otherwise provided herein, and will be
made in accordance with the following provisions:

 

(a)     No Discretion. No person will have any discretion to select which
Outside Directors will be granted Awards under this Section or to determine the
number of Shares to be covered by such Awards (except as provided in
Sections 10(e) and 13).

 

(b)     First Award. Each person who first becomes an Outside Director following
[January 1, 2012]2 will be automatically granted 5,000 Restricted Stock Units
(the “First Award”) on the date on which such person first becomes an Outside
Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy (unless such date is in a closed
trading window, in which case the grant will be effective on the first trading
day following the opening of such closed trading window); provided, however,
that an Inside Director who ceases to be an Inside Director, but who remains a
Director, will not receive a First Award.

 

(c)     Subsequent Award. Each Outside Director will be automatically granted a
number of Restricted Stock Units (a “Subsequent Award”) equal to the quotient of
$85,000 divided by the Fair Market Value of one Share of Common Stock on the
date of grant, with the date of grant being the date of the first meeting of the
Board, during each fiscal year of the Company, beginning in 2012, if as of such
grant date, the Outside Director will have served on the Board for at least the
preceding six (6) months. If the grant date would otherwise be in a closed
trading window, the grant will not be effective until the first day that the
Company’s trading window re-opens, subject to the Outside Director’s continued
service to the Board through such grant date.

 

 

--------------------------------------------------------------------------------

 2 NTD: this date should be the effective date of the 2012 board decisions, or,
if 5,000 RSUs is no longer the right number, the number and date should be
updated for 2013 board comp. Alternatively, consider whether to not state the
number of RSUs expressly, and refer the reader to the most recently approved
board of director compensation policy in effect at the time the director is
elected.

 

 
-14-

--------------------------------------------------------------------------------

 

 

(d)     Terms. The terms of each Award granted pursuant to this Section will be
as follows:

 

(i)     Subject to Section 14, 50% of the First Award will vest on each of the
first two anniversaries of its date of grant, provided that the Participant
continues to serve as a Director through each such date.

 

(ii)     Subject to Section 14, 100% of the Subsequent Award will vest on the
first anniversary of its date of grant, provided that the Participant continues
to serve as a Director through such date.

 

(e)     Amendment. The Administrator in its discretion may change the form of
Award, and the number of Shares subject to the First Award and Subsequent Award.

 

11.     Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety (90)
days, unless reemployment upon expiration of such leave is guaranteed by statute
or contract. If reemployment upon expiration of a leave of absence approved by
the Company is not so guaranteed, then three months following the 91st day of
such leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.

 

12.     Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.

 

13.     Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 

(a)     Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will3 adjust, as applicable, the
number and class of Shares that may be delivered under the Plan, the number,
class, and price of Shares covered by each outstanding Award, the numerical
Share limits in Sections 3 and 6 of the Plan and the number of Shares issuable
pursuant to Awards to be granted under Section 10.

 

 
-15-

--------------------------------------------------------------------------------

 

 

(b)     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

 

(c)     Change in Control. In the event of a Change in Control, each outstanding
Award will be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Award, the Participant will fully vest in and have the right to exercise all of
his or her outstanding Options and Stock Appreciation Rights, including Shares
as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Performance Shares and Performance Units, all performance goals
or other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a Change in Control, the Administrator will notify the Participant
in writing or electronically that the Option or Stock Appreciation Right will be
fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option or Stock Appreciation Right
will terminate upon the expiration of such period.

 

With respect to Awards granted to an Outside Director that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant, then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Optioned Stock, including Shares as to which such Awards would not otherwise be
vested or exercisable, all restrictions on Restricted Stock and Restricted Stock
Units will lapse, and, with respect to Performance Shares and Performance Units,
all performance goals or other vesting criteria will be deemed achieved at
target levels and all other terms and conditions met.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share or
Performance Unit which the Administrator can determine to pay in cash, the fair
market value of the consideration received in the Change in Control by holders
of Common Stock for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of an Option or Stock
Appreciation Right, the settlement of a Restricted Stock Unit or upon the payout
of a Performance Share or Performance Unit, for each Share subject to such Award
(or in the case of Performance Units, the number of implied shares determined by
dividing the value of the Performance Units by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

 

 

--------------------------------------------------------------------------------

3 I believe this change is important to maintaining the desired accounting
treatment of the Awards.

 

 
-16-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

14.     No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

15.     Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

16.     Term of Plan. The Plan became effective upon its adoption by the Board.
It will continue in effect for a term of ten (10) years unless terminated
earlier under Section 17 of the Plan.

 

17.     Amendment and Termination of the Plan.

 

(a)     Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)     Stockholder Approval. The Company will obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)     Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

  

 
-17-

--------------------------------------------------------------------------------

 

 

18.     Conditions Upon Issuance of Shares.

 

(a)     Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b)     Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

19.     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

20.     Stockholder Approval. The Plan was approved by the stockholders of the
Company within twelve (12) months after the date the Plan was first adopted by
the Board.

 

21.     Compliance with Section 409A. Unless otherwise expressly provided for in
an Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code, and the Administrator will
construe all defined terms in a manner that allows for such exemption, or, if
applicable compliance, to the maximum extent permitted by law. Each installment
payment of any Award will be treated as a separate installment as provided under
Section 409A of the Code. Any installments intended to be exempt from Section
409A of the Code under Treasury Regulation Section 1.409A-1(b)(4) will be issued
by the 15th day of the third month following the end of the applicable tax year
(as provided in Section 1.409A-1(b)(4)). If the Board determines that any Award
granted hereunder is not exempt from and is therefore subject to Section 409A of
the Code, the Award Agreement evidencing such Award will incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code and to the extent an Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Award Agreement. Notwithstanding anything to the contrary in this Plan (and
unless the Award Agreement specifically provides otherwise), if the shares of
Common Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) will be issued or paid before the date that is six (6) months
following the date of such Participant’s “separation from service” or, if
earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six (6)
month period elapses, with the balance paid thereafter on the original schedule,
without interest.

 

 

-18-